Petitioner, an inmate, commenced this CPLR article 78 proceeding seeking to annul a tier II disciplinary determination which found him guilty of refusing a direct order. Supreme Court dismissed the petition and this appeal ensued. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional rec*1073ord. Accordingly, inasmuch as petitioner has received all the relief to which he was entitled, the appeal is dismissed as moot (see Matter of Kha’Sun Creator Allah v Woods, 52 AD3d 1063, 1063-1064 [2008]).
Cardona, EJ., Mercure, Rose, Kavanagh and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.